DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-7 and 14-17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Howlett et al (US 2008/0177250).
Regarding claim 2, Howlett discloses an antiseptic cap assembly (figs 13 and 14) for use with an access site, the antiseptic cap assembly comprising: a cap connector (20 and/or 140) being configured to attach to at least a portion of a medical article (intended use, the medical article could have a clip or other receptacle for the cap connector); and a cap holder assembly comprising: a cap 320 comprising generally cylindrical cap side wall (fig 14), and an absorbent material 330 within the cap having an antiseptic substance prior to contacting a distal surface of an access site (¶65); a housing 30” comprising: a housing outer wall at least partially defining a housing chamber 310, the housing chamber being configured to receive the cap (fig 4), and a housing end wall being configured to removably engage the cap connector (fig 14); and 
Regarding claim 3, wherein the medical article comprises a syringe having a plunger, and wherein the cap connector is configured to attach to an access point of the syringe (medical article is part of intended use and the access point of the syringe may be arranged such that the cap connector attaches to the access point of the syringe).  
Regarding claim 4, wherein the housing further comprises one or more attaching members (such as 50 in fig 2, or the ridges outer surface of 30”) configured to attach the housing to the medical article (intended use, medical article is capable of being arranged to receive the above structures).  
Regarding claim 5, wherein the one or more attaching members comprise a locking protrusion (threads) being configured to removably engage a locking chamber of the cap connector (fig 14).  
Regarding claim 6, wherein the locking protrusion comprises a locking flange being configured to engage the locking chamber to inhibit disengagement of the housing from the cap connector when the locking flange is inserted into the locking chamber and rotated relative to the cap connector (fig 14).  
Regarding claim 7, wherein the cap connector further comprises a cut out being configured to receive the locking flange as the locking protrusion is inserted into the locking chamber (complementary threads, fig 14).  
Regarding claim 14, wherein the housing further comprises a housing flange extending radially outwardly from the housing outer wall (thread, see fig 14; 70 in fig 2).  
Regarding claim 15, wherein the absorbent material is positioned within the cap chamber against a cap closed end (fig 14).  
Regarding claim 16, wherein the antiseptic substance comprises a liquid, and wherein the liquid is releasably retained within the absorbent material (¶65). 
Regarding claim 17, wherein the antiseptic substance comprises a coating on at least a portion of the generally cylindrical cap side wall (portion of wall which contacts 330).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howlett et al (US 2008/0177250) in view of Nguyen et al (US 5,941,857).
Regarding claims 8 and 12, while Howlett substantially discloses the invention as claimed, it does not disclose wherein the cap further comprises a plurality of circumferentially spaced cap ribs on a cap external surface, and wherein the plurality of circumferentially spaced cap ribs extending radially outwardly from and axially along the generally cylindrical cap side wall.  
Howlett discloses the cap is used to clean and disinfect a medical connector prior to connection to another medical connector or cap (¶63).
Nguyen discloses a cap (with a needle) which comprises a plurality of circumferentially spaced cap ribs on a cap external surface, and wherein the plurality of circumferentially spaced cap ribs (which surround channels 38) extending radially outwardly from and axially along the generally cylindrical cap side wall (fig 1), the ribs prevent rotation of the cap (Col.4 ll 7-12) when paired with splines 14. The housing of Nguyen further comprises a plurality of circumferentially spaced housing ribs/splines on a housing inner surface of the housing chamber, and wherein the plurality of circumferentially spaced housing ribs are configured to engage the plurality of circumferentially spaced cap ribs (Col.4 ll 7-12).    
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Howlett such that the cap further comprises a plurality of circumferentially spaced cap ribs on a cap external surface, and wherein the plurality of circumferentially spaced cap ribs extending radially outwardly from and axially along the generally cylindrical cap side wall and the housing further comprises a plurality of circumferentially spaced housing ribs on a housing inner surface of the housing chamber, and wherein the plurality of circumferentially spaced housing ribs are configured to engage the plurality of circumferentially spaced cap ribs as taught by Nguyen to prevent rotation of the cap with respect to the housing during a vigorous cleaning/disinfection of an inserted connector
Regarding claim 9, wherein the plurality of circumferentially spaced cap ribs are proximate to a cap open end and extend towards a cap closed end (fig 1 of Nguyen), and wherein each of the plurality of circumferentially spaced cap ribs have a bottom surface on the generally cylindrical cap side wall and a ridge wall that extends away from the generally cylindrical cap side wall to form an elongated protrusion (fig 1 of Nguyen).  
Regarding claim 10, wherein the plurality of circumferentially spaced cap ribs extend from a cap closed end (fig 1 of Nguyen).  
Regarding claim 11, wherein the plurality of circumferentially spaced cap ribs extend to a cap flange (fig 1 of Nguyen; not flange 37, but a flange between 37 and the start of the ribs).  
Regarding claim 13, wherein the plurality of circumferentially spaced housing ribs extend from a housing chamber closed end (see combination in claim 12, when combined with Howlett, one of ordinary skill in the art would appreciate the splines/housing ribs would extend from the housing chamber closed end, which would be the equivalent of shelf 19 of Nguyen).  
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howlett et al (US 2008/0177250) in view of Colantonio et al (US 2009/0137969).
Regarding claim 18, while Howlett substantially discloses the invention as claimed, it does not disclose wherein the cap further comprises a set of threads on a cap inner surface.  
Howlett discloses the cap is used to clean and disinfect a medical connector prior to connection to another medical connector or cap (¶63).
Colantonio discloses placing threads 34 with a disinfectant-impregnated member 18 between the threads to provide a good scrubbing action against the threads (¶36).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Howlett such that the cap further comprises a set of threads on a cap inner surface, with a disinfectant-impregnated member between the threads as taught by Colantonio to provide a good scrubbing action against the threads
Regarding claim 19, while Howlett substantially discloses the invention as claimed, it does not disclose wherein a cap flange is proximate to a cap open end.
Howlett discloses the cap is used to clean and disinfect a medical connector prior to connection to another medical connector or cap (¶63).
Colantonio discloses a cap flange 20 is proximate to a cap open end to engage an outer surface of the disinfectant-impregnated member 19 so that it will remain rotationally locked to the cap (¶33).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Howlett such that a cap flange is proximate to a cap open end as taught by Colantonio so that the absorbent material does not rotate with respect to the cap.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,968,268. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the patented claims either by themselves or when viewed with the references used in the rejections above.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,707,349. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the patented claims either by themselves or when viewed with the references used in the rejections above.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,700,710. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the patented claims either by themselves or when viewed with the references used in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY J OSINSKI/           Primary Examiner, Art Unit 3783